FILED
                            NOT FOR PUBLICATION
                                                                               FEB 10 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ISAI LOPEZ-PEREZ,                                No. 20-73426

              Petitioner,                        Agency No. A209-137-433

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 8, 2022**
                                 Phoenix, Arizona

Before: O’SCANNLAIN and GRABER, Circuit Judges, and FITZWATER,***
District Judge.

      Petitioner Isai Lopez-Perez seeks review of the Board of Immigration

Appeals’ (“BIA”) final order denying his request for cancellation of removal on the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
ground that he was convicted of a crime of domestic violence. We deny the

petition because the BIA properly concluded that (1) Petitioner waived this

argument by not raising it before the immigration judge and (2) in the alternative,

Petitioner’s crime of conviction is categorically a crime of domestic violence.

      1. The BIA correctly determined that Petitioner had waived the argument

that his conviction did not include a domestic violence designation under Arizona

law. Petitioner raised this argument for the first time before the BIA; the BIA did

not have to address it. Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019)

(per curiam).

      2. Alternatively, the BIA correctly determined that Petitioner’s crime of

conviction was a crime of domestic violence as defined by 8 U.S.C.

§ 1227(a)(2)(E). The record of conviction establishes that Petitioner was convicted

of class one misdemeanor domestic violence assault under Arizona Revised

Statutes sections 13-1203 and 13-3601(A).

      We reject Petitioner’s argument that the Shepard documents show that

Petitioner was not convicted under Arizona Revised Statutes section 13-3601(A).

The charging document, plea agreement, and judgment demonstrate that he was

convicted under Arizona Revised Statutes section 13-3601(A). See Shepard v.

United States, 544 U.S. 13, 16 (2005). Petitioner’s crime of conviction


                                          2
categorically was a crime of domestic violence. See Cornejo-Villagrana v.

Whitaker, 912 F.3d 479, 486 (9th Cir. 2017) (concluding that a conviction of class

one misdemeanor assault under Arizona Revised Statutes section 13-1203, when

paired with the additional element of a domestic relationship, as described in

Arizona Revised Statutes section 13-3601(A), is a categorical match for a “crime

of domestic violence” for purposes of 8 U.S.C. § 1227(a)(2)(E)).

      PETITION DENIED.




                                          3